 
EXHIBIT 10.2
 
 
 
CHROMADEX CORPORATION
 
AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amendment to Executive Employment Agreement (this “Amendment”), amending
that certain Executive Employment Agreement dated March 12, 2017 (the
“Employment Agreement”), by and between ChromaDex Corporation, a Delaware
corporation (the “Company”), and Robert Fried (the “Executive”), is entered into
as of December 20, 2017 by and among the Company and the Executive. Capitalized
terms used herein which are not defined herein shall have the definition
ascribed to them in the Employment Agreement.
 
RECITALS
 
Whereas, the Company and the Executive have previously entered into the
Employment Agreement; and
 
Whereas, the Company and the Executive desire to amend the Employment Agreement
as set forth herein.
 
AGREEMENT
 
Now, Therefore, in consideration of the foregoing and the promises and covenants
contained herein and in the Employment Agreement, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:
 
1.           Section 2.3.2 of the Employment Agreement. Section 2.3.2 of the
Employment Agreement is hereby amended and restated in its entirety to read as
follows:
 
“2.3.2   Intentionally Omitted.”
 
2.           Section 2.3.3 of the Employment Agreement. Section 2.3.3 of the
Employment Agreement is hereby amended and restated in its entirety to read as
follows:
 
“2.3.3    Accelerated Vesting of Equity. Upon the occurrence of any of (a) a
Change of Control (as defined in the Plan), (b) Executive’s death, (c)
Executive’s Disability (as defined below), (d) termination by the Company of the
Executive’s employment without Cause or (e) resignation by the Executive of his
employment for Good Reason, and subject in each case to the Executive’s
Continuous Service as an employee or consultant of the Company or any of its
subsidiaries through such event, all of the unvested Options granted pursuant to
Section 2.3.1 will vest immediately.”
 
 
1

 
 
 
3.           Section 2.3.4 of the Employment Agreement. Section 2.3.4 of the
Employment Agreement is hereby amended and restated in its entirety to read as
follows:
 
“2.3.4   Performance Stock. Subject to requisite stockholder approval, the
Executive will be granted up to 500,000 fully-vested shares of restricted common
stock of the Company, upon the achievement of and subject to the performance
goals detailed on Exhibit A, subject to Executive’s Continuous Service as an
employee or consultant of the Company or any of its subsidiaries on such grant
dates (such shares, the “Performance Stock”). Notwithstanding the foregoing,
upon the occurrence of a Change in Control (as defined in the Company’s 2017
Equity Incentive Plan), and subject to Executive’s Continuous Service as an
employee or consultant of the Company through such Change in Control,
immediately prior to such Change in Control, Executive shall be granted the
shares of Performance Stock that Executive has not already been granted as of
the date of such Change in Control.”
 
4.           Effect of Amendment. Except as expressly modified by this
Amendment, the Employment Agreement shall remain unmodified and in full force
and effect.
 
5.           Choice of Law. This Amendment shall be construed and interpreted in
accordance with the internal laws of the State of California without regard to
its conflict of laws principles.
 
6.           Counterparts. This Amendment may be executed in two counterparts,
each of which shall be deemed an original, all of which together shall
contribute one and the same instrument.
 
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

 
 
In Witness Whereof, the parties have executed this Amendment to Executive
Employment Agreement as of the date first written above.
 
 
COMPANY:
ChromaDex Corporation
 
By: /s/ Frank L. Jaksch Jr.
Frank L. Jaksch Jr.Chief Executive Officer
 
 
EXECUTIVE:
/s/ Robert Fried
Robert Fried
 
 
 
 
 
 

 
 
 
 

